Citation Nr: 0932270	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  98-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2003.  A transcript of the testimony offered 
at this hearing has been associated with the record.  

In a June 2006 decision the Board denied the Veteran's claim 
for service connection of an acquired psychiatric disorder, 
reopened his claim of entitlement to service connection for a 
gastrointestinal disorder and denied the underlying claim for 
service connection of a gastrointestinal disorder on the 
merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

In an April 2008 Joint Motion for an Order Vacating the Board 
Decision, in Part, and Incorporating the Terms of the Remand 
(joint motion), the Veteran abandoned his appeal with respect 
to the claim for service connection of an acquired 
psychiatric disorder.  Pursuant to the joint motion, the 
Court, in an April 2008 Order, vacated the June 2006 decision 
to the extent that it denied entitlement to service 
connection of a gastrointestinal disorder and remanded the 
appeal to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

The April 2008 joint motion specified two bases for remand.  
First, the joint motion noted that VA failed in its duty to 
assist by not providing an adequate statement of reasons or 
bases for why VA was not required to provide the Veteran with 
a medical opinion with respect to his claim for service 
connection of a gastrointestinal disorder.  Secondly, the 
joint motion specified that VA had failed to provide an 
adequate statement of reasons or bases for denying the claim.  
In particular, the joint motion noted that the Board failed 
to address a May 1986 medical statement from Stanley A. 
Fiutko, D.C.N.D., which noted that the Veteran had had 
surgery for an ulcer which "seem[ed] to be related to the 
stomach problems he had while he was in the service."

A remand is necessary to provide the Veteran with a VA 
examination and obtain an etiology opinion.  In the joint 
motion, it was noted that the Veteran's statements regarding 
having stomach problems in service are competent lay evidence 
for an observable condition.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  The Veteran is currently diagnosed as 
having a gastrointestinal disorder.  This, in combination 
with his statements regarding stomach problems in service and 
the May 1986 letter from Dr. Fiutko suggests that the 
Veteran's currently diagnosed gastrointestinal disorder may 
be attributable to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Accordingly, 
this matter must be remanded to afford the Veteran a VA 
examination. 

A review of the record also discloses potentially outstanding 
relevant records.  VA is under a duty to make as many 
requests as are necessary to obtain records in the custody of 
a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  
The Veteran has had fairly regular care through VA and the 
latest VA medical records are dated in 2005.  Thus, it 
appears that there are potentially relevant VA records 
outstanding.  Upon remand, VA should attempt to obtain these 
records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's up-to-date VA 
treatment records; associate the records 
with the claims folder.

Perform any and all follow-up as 
necessary, and document negative results.

2.  Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the nature and etiology of 
any diagnosed gastrointestinal 
disorder(s).  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his lay assertions 
and the pertinent medical evidence.  Based 
on a review of the record and examination 
of the Veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that any diagnosed 
gastrointestinal disorder(s) is/are 
related to service, particularly his 
claimed complaints of in-service stomach 
problems.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

